I am honoured to address the General Assembly and present Romania’s renew commitment to multilateralism and the rules-based international order, with the United Nations at its core. With the fall of the hideous communist regime 30 years ago, my country embarked on a new era of freedom, democracy and prosperity. The Iron Curtain was replaced by our strong determination to rejoin the family of Western values and to interact openly with the rest of the world, driven by our deep respect for democratic principles and the international rule of law.
Today all of us are profoundly interconnected by multilateral governance and, more than ever, we must value the genuine spirit of cooperation that the United Nations has always promoted and which is indispensable for finding efficient solutions to international challenges. The forthcoming seventy-fifth anniversary of the United Nations in 2020 will be an opportunity for our Organization to step up the implementation of the Secretary-General’s ambitious reform package, renew our Organization and make sure that it delivers for all. The United Nations can count on Romania and our active commitment to fulfilling these ambitious endeavours.
Undoubtedly, climate change is a global challenge, from the shortage of water and food insecurity to sea-level rise. I thank the Secretary-General for his leadership in generating a meaningful agenda on this issue throughout the year. Unfortunately, Romania has not been spared by the adverse effects of climate change, but we came to this session of the General Assembly with a sense of hope and responsibility — hope that it is not too late to secure a safe and environment-friendly planet for our children, and responsibility to undertake concrete steps in order to keep the pace with our promises under the Paris Agreement and the rules agreed in Katowice, including by pursuing efforts to limit the temperature increase to 1.5° C above pre-industrial levels. Our national strategy on climate change has been conceived with the aim of shaping an economy resilient to climate change, with low carbon-dioxide emissions, and able to integrate climate policies through smart economic growth. Our objective is to reach by 2050 a society in which economic, social and environmental policies are interconnected and designed to ensure sustainable development, high living standards and quality of environment.
Further, advancing the European Union agenda on climate change was a priority for Romania during its mandate as President of the Council of the European Union in the first six months of this year. The transition to a climate-neutral economy was intensively debated within the European Union, and its long-term strategy on climate change is to be finalized soon. At the same time, Romania answered the call of the Secretary-General to come up with national initiatives for nine portfolios, entailing concrete actions with the potential to curb greenhouse-gas emissions and increase global action on adaptation and resilience. A list in this regard was sent to the Secretary-General’s Special Envoy for the 2019 Climate Change Summit.
Adaptation tools and mitigation of the negative effects of climate change are parts of the wider strategy of sustainable development at the national and global levels. In Romania, a dedicated strategic document launched last year, the revised National Strategy for Romania’s Sustainable Development 2030, guides our action over the next 12 years. Based on a broad public consultation, the Strategy mirrors the expectations of our society and maps the policies needed to meet the 17 Sustainable Development Goals. The establishment of sustainable development units in the Administration and the creation of a civil society coalition for sustainable development are just a few tools we have envisaged in order to scale up our national effort in this area.
Development and security go hand in hand. Nevertheless, the approach based on the security-development nexus may not be enough to overcome security challenges as they may have roots going beyond development per se. Unfortunately, in our region, we continue to witness deliberate actions aimed at undermining security. The belt of unresolved conflicts around the Black Sea, which has strategic importance for transatlantic security, remains a serious source of instability, hampering regional cooperation and overall international security. Military presences on other countries territories without their consent, military build-ups, aggressive gestures, threats of the use of force, and the use of hybrid tactics to undermine internal stability are worrying developments and should be rejected by all of us.
Romania remains a strong supporter of the multilateral rules-based international order built around the United Nations, which represents our best hope for tackling such challenges. The effectiveness of this international order depends on the willingness of all United Nations members to engage in finding lasting multilateral solutions that conform with the core values of the United Nations. Romania is strongly committed to acting in this way as a pillar of stability in the region, and we have constantly supported the United Nations efforts aimed at tackling such risks, including through General Assembly resolutions pertaining to these matters.
Romania participated, and continues to participate, in United Nations peacekeeping operations, covering countries all over the world, from Afghanistan and the Sudan to Georgia and Haiti, and now Mali. In mid-October, 120 Romanians and four helicopters will start their mission in Mali — a critical area in support of the United Nations effort to help the Malian Government to achieve stability and build a safer future for its people by promoting sustainable development, peace and security.
Romania reiterates its deep concern about the global spread and magnitude of terrorism and condemns in the strongest terms the continued recurrence of terrorist attacks, including those targeting representatives of diplomatic missions. Recently, such attacks in Kabul, Afghanistan, tragically ended the lives of two Romanian citizens and seriously wounded one. I reiterate the firm commitment of Romania to combating terrorism at the international level by using all available tools, including international law. Romania has welcomed the reform launched by the Secretary-General at the beginning of his term and supported the efforts of the United Nations to enhance coordination and improve coherence in the implementation of the Global Counter-Terrorism Strategy.
In conclusion, let me reaffirm Romania’s full support in the endeavour to galvanize multilateral efforts for poverty eradication, quality education, climate action and inclusion at the General Assembly throughout the seventy-fourth session.
